                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION

MARVIN MYERS on behalf of
PATTIE M. MYERS, deceased                               PLAINTIFF

VS.                         CIVIL ACTION NO. 5:18-cv-81(DCB)(JCG)

BLUE CROSS & BLUE SHIELD
OF MISSISSIPPI, A MUTUAL
INSURANCE COMPANY                                       DEFENDANT




                   MEMORANDUM OPINION AND ORDER

      This cause is before the Court on the Plaintiff Marvin Myers’

Motion to Supplement Administrative Record (“A.R.”) and Memorandum

in support thereof (docket entry 40).     Also before the Court is

Defendant Blue Cross & Blue Shield of Mississippi (“BCBS”)’s

Response to the Plaintiff’s Motion to Supplement Administrative

Record (docket entry 43).


      The Court, having reviewed the Plaintiff’s Motion and the

Defendant’s Response, and being otherwise fully informed in the

premises, finds as follows:


      Plaintiff’s Motion to Supplement the A.R. seeks to add a typed

transcribed operative report missing from the hospital records,

and a physician affidavit explaining the terminology used by the




                                  1
surgeon in the operative report and the surgeon’s handwritten

notes.


       Plaintiff     shows     that   his      deceased      wife,    Patti    Myers,

underwent laparoscopic sleeve gastrectomy on February 9, 2015.                     On

February 10, 2015, Mrs. Myers was admitted to the critical care

unit   of   Iberia    Medical    Center       (not   where   the     gastric   sleeve

procedure was performed) through the emergency department.                         In

addition to suspected anastomotic leak associated with the gastric

sleeve procedure, Mrs. Myers was diagnosed with acute respiratory

failure/ARDS, severe pulmonary hypertension, pneumonia, anemia,

sepsis, pleural effusion/volume overload, and encephalopathy.                     See

physician’s note, A.R. at 318.            Mrs. Myers died at Iberia Medical

Center on March 14, 2015 after a month-long hospitalization.


       BCBS denied coverage of the hospitalization expenses based on

an exclusion in the health plan for complications of “non-covered

services.”        The plan defined weight loss surgery as a noncovered

service.


       The A.R. filed by BCBS contains approximately 200 pages of

Mrs.     Myers’     hospital    records.         These    records      include    the

handwritten operative progress notes of Dr. Thomas Borland, who

performed an exploratory Laparotomy on February 11, 2015.                      A.R. at

117-18.     Plaintiff adds that the administrative record does not



                                          2
include Dr. Borland’s transcribed and typed Operative Report of

the procedure.     See Exhibit 1.


       The   critical    care   notes   included     in   the    A.R.   refer    to

“anastomotic leak with associated abscess.”               See, e.g., A.R. at

120.    According to Plaintiff, in Mrs. Myers’ case, an anastomotic

leak would have been related to the gastric sleeve procedure.

Plaintiff further states that despite a repeated reference to

anastomotic leak in the critical care notes, the transcribed typed

Operative Report reveals that Dr. Borland did not find any leakage.

According to the report, “An InterMed tube was inserted down

through the sleeve to try to identify the leakage several times

with saline being placed, but no leakage could be seen.”                   (docket

entry 40-1, p.2).       The report continues, “Again, multiple attempts

to identify a leak were unsuccessful.               At [no] time did we ever

see some leakage from the staple line.”             Id.


       While his report shows Dr. Borland did not find leakage at

the site of the anastomosis, he did find a large hiatal hernia

with “a lot of clots and purulent material.”                  Id.    Dr. Borland

further found a subphrenic abscess, for which he placed a Jackson-

Pratt drain.       His    handwritten       note   mentions     drainage   of   the

subphrenic abscess, A.R. at 117, but the Operative Report describes

the condition and the drainage procedure in detail.




                                        3
     In sum, the transcribed typed Operative Report shows no

leakage at the site of the gastric bypass, but it does show a large

hiatal hernia and abscess in the subphrenic space (area below the

diaphragm).   Plaintiff states that it is crucial that the typed

report shows no problem at the site of the gastric bypass, but it

reveals a large unrelated abscess in another abdominal area that

necessitated drainage.


     Plaintiff has attached as Exhibit 2 the Affidavit of William

H. Durham, M.D., a physician board-certified in internal medicine.

Dr. Durham reviewed Mrs. Myers’ hospital records including Dr.

Borland’s operative report.   Dr. Durham’s affidavit explains the

terminology used in Dr. Borland’s report and specifically explains

that the abscess found by Dr. Borland was in an area in the

abdominal space separate and apart from the site of the gastric

bypass (where Dr. Borland found no leakage). The affidavit further

explains that the subphrenic abscess would have developed before

the gastric bypass procedure because of the time required for such

an abscess to develop.   According to Dr. Durham, the abscess was

caused by the inflammation of the hiatal hernia.        Dr. Durham

concludes septic shock from the abscess (not a complication of the

gastric bypass) necessitated Mrs. Myers’ final hospitalization.


     In resolving a coverage determination, the Court may consider

evidence not in the administrative record if it “would assist the


                                 4
court in understanding medical terms and procedures.”                    Crosby v.

Louisiana Health Service and Indem. Co., 647 F.3d 258, 263 (5th

Cir. 2011).      Plaintiff claims that, as an initial point, the typed

transcribed Operative Report should have been considered by BCBS

during the administrative process, and that its omission from the

administrative record is puzzling.               Plaintiff further suggests

that the Court should order the inclusion of the Operative Report

in the administrative record, as the report by its very nature

obviously describes “medical terms and procedures.”                 Dr. Durham’

affidavit also provides the Court with an explanation of anatomical

terms, physiological processes, and the procedures undergone by

Mrs. Myers.       Plaintiff urges that it would assist the Court in

“understanding      medical     terms     and   procedures”   and    should     be

considered under Crosby.


     Plaintiff requests the Court to enter an Order allowing

supplementation      of   the   administrative       record   to    include     Dr.

Borland’s Operative Report and Dr. Durham’s affidavit.


     In response, BCBS urges the Court to deny the Plaintiff’s

Motion (docket entry 40) seeking to supplement the administrative

record in this case to add two documents: (1) an operative report

never   before    submitted     to   or   reviewed   by   BCBS;    and    (2)   the

affidavit of a non-treating physician purporting to explain the

report and other records.


                                          5
     On or about February 11, 2015, Iberia Medical Center requested

precertification    for   Mrs.    Myers’    care.       A.R.    414-415.   BCBS

requested and received medical records from IMC the next day. A.R.

418-421.    The    records   showed       that   Mrs.   Myers    was   suffering

complications from gastric bypass.           Id.    Accordingly, on or about

February 17, 2015, BCBS informed Iberia Medical Center that Ms.

Myers’ surgery and the resulting hospital stay and treatment would

not be covered because the services were specifically excluded

under Mrs. Myers’ Plan. A.R. 115.          Iberia Medical Center submitted

additional clinical records to Blue Cross on March 10, 2015.                A.R.

422-435.


     On May 19, 2015, BCBS issued an Explanation of Benefits to

Plaintiff, stating that the services received at Iberia Medical

Center were not covered services.          A.R. 210.     On July 7, 2015, IMC

requested redetermination of its claims for Mrs. Myers’ treatment.

A.R. 113.   In its letter, IMC acknowledged that Mrs. Myers was

admitted to the facility on February 10, 2015 “with a diagnosis of

anastomotic leak post Gastric Bypass, severe abdominal pain and

shortness of breath.”     A.R. 113.        Additional medical records were

included with the letter.        A.R. 113-193.      IMC resubmitted the July

7, 2015 letter on or about August 24, 2015.             A.R. 112.


     On September 18, 2015, BCBS informed IMC the denial would be

maintained because under the member’s Plan, any surgery or service


                                      6
for the treatment of obesity was not covered regardless of medical

necessity, nor were any services or procedures resulting from

complications of a non-covered service.     A.R. 198. (Because Mrs.

Myers received treatment in Louisiana, the letter was sent to the

provider by Blue Cross Blue Shield of Louisiana on behalf of Blue

Cross & Blue Shield of Mississippi, a Mutual Insurance Company).

On October 6, 2015, IMC submitted a letter requesting a second

level reconsideration, but provided no additional medical records.

A.R. 197.     The letter stated, in part, that “. . . Ms. Myers

presented with complications to this [non-covered] procedure . .

.”   Id.   BCBS maintained the denial.   A.R. 110.


     After filing this action, on August 2, 2018, Plaintiff’s

counsel served a purported appeal on BCBS, but did not provide any

additional medical records.    A.R. 436-442.


     Plaintiff now seeks to add supplementation of the A.R.    BCBS

opposes supplementation of the record because it was not submitted

to BCBS until it was filed as an exhibit to the Plaintiff’s Motion

on July 28, 2019, more than four years after the original denial.

“A long line of Fifth Circuit cases stands for the proposition

that, when assessing factual questions, the district court is

constrained to the evidence before” the plan administrator.    Vega

v. Nat’l Life Ins. Servs., Inc., 188 F.3d 287, 299 (5th Cir. 1999)

(en banc), overruled on other grounds by Metro. Life Ins. Co. v.


                                  7
Glenn, 554 U.S. 105, 128 S.Ct. 2343, 171 L.Ed.2d 299 (2008).                         The

medical record in question was not before the plan administrator

and, therefore, cannot simply be added to the administrative record

at this stage in the case.         Rather, courts have held that in some

special     circumstances    the    proper          remedy      for   an    incomplete

administrative record is remand to the administrator for review,

not consideration of evidence outside the administrative record by

a district court.     See, e.g., Hedgepeth v. Blue Cross & Blue Shield

of Miss., 2006 WL 2331191 at *2 (N.D. Miss. Aug. 10, 2006)(In

ordering remand to the Plan Administrator, the Hedgepeth Court

retained    jurisdiction    and    the       case    remained     open      during   the

review).


     The    Plaintiff’s     attempt      to    couch      the   two   pages    of    the

Operative    Report   as    evidence      that      may    assist     the    Court    in

understanding medical terminology is unavailing.                      In addition to

the obvious fact that it is a medical record, if the two pages did

that, Plaintiff would not have found it necessary to seek out a

physician to review them.


     The Plaintiff’s request to add the physician affidavit to the

administrative record must be denied as well because (1) the

affidavit itself is not a medical record related to the treatment

of Mrs. Myers to be reviewed in coverage determinations; (2) the

affidavit purportedly offers expert testimony regarding the two


                                         8
page report that was never submitted to BCBS and cannot be added

to the administrative record at this stage; and (3) Plaintiff has

not followed any of the procedural requirements for designating an

expert under Federal Rule of Civil Procedure 26(a)(2) and Local

Rule 26(2).   (It is also worth noting that the affidavit states

that Mrs. Myers’ treating physician is “[t]he only individual who

can accurately and definitively state if there was a post-surgery

anastomic leak causing the sepsis.”      (docket entry 40-2 at ¶ 2).


     This   Court   finds   that   Plaintiff’s   Motion   to   Supplement

(docket entry 40) the Administrative Record in this case to add

(1) an operative report never before submitted to or reviewed by

BCBS of Mississippi; and (2) a physician affidavit explaining the

terminology used by the surgeon in the operative report and the

surgeon’s handwritten notes, is DENIED.


     SO ORDERED, this the 18th day of March, 2020.




                                   _/s/ David Bramlette________


                                   UNITED STATES DISTRICT JUDGE




                                     9
